DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office action on the merits in response to the application filed 03 September 2020.  Claims 1 through 20 are pending and have been examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites an apparatus and independent claim 11 recites a product to facilitate decision making for a group.
Independent claim 1 recites at least the following limitations: outputting curated content items to client devices; receiving and storing responses from the client devices; identifying interest matches among group members based on the responses; receiving a decision outline from an initiator via a client device; outputting designated content items to the initiator based on interest matches; receiving a subset of the designated content items from the initiator; outputting the subset to at least one other group member; receiving a choice associated with the subset; and determining whether a consensus is obtained by the group. 
Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.  The limitations for identifying interest matches and determining a consensus, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information; mental observations, evaluations, and judgements), but for the recitation of generic computer components.  That is, other than reciting that a system includes a processor and memory to perform the steps, none of the additional elements preclude the steps from practically being performed in the human mind, or by a human using a pen and paper.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.
Certain methods of organizing human activity is defined as activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people.  Because identifying interest matches and determining a consensus is a form of managing personal behavior and relationships or interactions between people the claims fall within the abstract concept grouping of certain methods of organizing human activity, and accordingly the claims recite an abstract idea.
Independent claim 11 recites at least the following limitations: displaying curated content items; receiving user input responses indicative of an interest in a displayed content item; outputting the responses to a remote server; generating a decision outline in response to user selectable inputs; displaying designated content items capable of fulfilling the required decision point; collecting user input selections from the designated content items that form a subset of designated content items; forwarding the subset to the server for dissemination to the at least one other group member; and receiving a choice from the subset made by the at least on other group member, indicating a consensus for the decision point.   
Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.  The limitations for generating a decision outline, collecting user input, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information; mental observations, evaluations, and judgements), but for the recitation of generic computer components.  That is, other than reciting that a system includes a processor and memory to perform the steps, none of the additional elements preclude the steps from practically being performed in the human mind, or by a human using a pen and paper.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.
Certain methods of organizing human activity is defined as activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people.  Because generating a decision outline and collecting user input is a form of managing personal behavior and relationships or interactions between people the claims fall within the abstract concept grouping of certain methods of organizing human activity, and accordingly the claims recite an abstract idea.
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception of claims 1 and 11 is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0061] states: “… the processor can be embodied in one or more application specific integrated circuits (ASICs), microprocessors, digital signal processors (DSPs), graphics processing units (GPUs), microcontrollers, field programmable gate arrays (FPGAs), programmable logic arrays (PLAs), multi-core processors, or general-purpose computers with associated memory. [0063] In some embodiments, the processor 103 may be one or more physical processors, or one or more virtual (e.g., remotely located or cloud) processors.”  Adding generic computer components to perform generic functions, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
While dependent claims 13 and 14 recite claim limitations with additional elements directed to user input response via GUI swipe action.  Unlike the claim limitations of Example 37 of the PEG, the recited limitations lack technical details regarding how the GUI interaction is received.  As claimed, the swipe action is a generic user interface action that is claimed at a high level of generality, and further the swipe action merely results in the display of additional information without significantly more. Merely using generic computer components, a GUI, to perform the identified basic functions does not constitute meaningful limitations that would amount to significantly more than the abstract idea. Additionally, because the claim language amounts to generic user action to display additional information, the additional elements do no transform the recited abstract idea into a practical application.
Dependent claims 2 through 10 and 12 through 20 include the abstract ideas of the independent claims.  The dependent claims recite at least the following limitations: the interest discovery process further includes reporting interest matches to group members via respective client devices; requesting confirmation of the decision outline from other members of the group; the decision outline is created from a template for a selected topic; the designated content items outputted to the initiator include: curated content items in which an interest match was detected for all members of the group; curated content items in which at least one group member responded with an interest; curated content items in which no group members responded; and content items not presented by the interest discovery process and un-vetted by a content processing system; the designated content items outputted to the initiator include: curated content items in which an interest match was detected for all members of the group; curated content items in which at least one group member responded with an interest; curated content items in which no group members responded; and content items not presented by the interest discovery process and un-vetted by a content processing system; the decision builder system includes retrieves or builds a group profile for the group, wherein the group profile tracks prior decisions of the group, overlapping interests of the group and prior decision implementation details for the group; the choice associated with the subset from the at least one other group member includes one of: a single selection from the subset; multiple selections from the subset; and no selections from the subset; the consensus is obtained when all members of the group agree to a single selection; in response to a determination that no consensus is obtained, iteratively presenting members with updated content items choices and obtaining selections until a consensus is reached; tracking tasks associated with the decision point; providing third party services via an application programming interface; suggesting alternatives when a decision point becomes unavailable; and collecting feedback; the curated content items are presented in a sequential manner such that only one curated content item is displayed at a time; the user input responses made in the first GUI are inputted via a swipe left/swipe right action; the first GUI further includes displaying supplemental information about a displayed curated content item in response to a swipe up action; designated content items capable of fulfilling the required decision point are displayed by the second GUI as a scrollable list, such that multiple content items are viewable in the second GUI; interface elements for facilitating implementation of a decision, including at least one of a task manager, a map interface, and a third party point of sale interface; a suggestion system that suggests alternatives when the decision point becomes unavailable after being finalized; a feedback system for collecting user feedback associated with the decision point; a messaging interface for communication with group members; a group profile interface for viewing information associated with the group.  
Claim Rejections - 35 USC § 103
In the  event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 3, 5 through 8, 11, 16, and 18 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meshulam et al. (US 2013/0238710) in view of Ioannidis et al. (US 2015/0339596). 
Regarding Claim 1, Meshulam et al. discloses a system, comprising: a memory; and a processor coupled to the memory and configured to facilitate decision making for a group by implementing: (… a system for generating and providing content recommendations to match the tastes and preferences of a group of users may comprise: digital processing circuitry and digital memory including digital processor executable code adapted to provide: a Recommendation Engine for generating two or more individual content recommendation sets for each of the members in the user group.  Meshulam et al. [para. 0027, 0059]):
an interest discovery process that includes: outputting curated content items to client devices for display; (The Recommendation Selection Module (30) in this example, provides to a Content Output Device(s) (50) of the group users--along with the selected content recommendation result set that may comprise the actual recommended content items.  … Members of the pertinent group of users (100, 110, 120) are accordingly presented with data. Meshulam et al. [para. 0043-0044; see also para. 0027-0029 (display devices)]);
receiving and storing responses from the client devices, wherein each response is indicative of an interest in a displayed content item for a user; and identifying interest matches among group members based on the responses; (The Recommendation Engine (10) receives a recommendation request initiated by a Group Initiating User (100). Based on user inputs, from a Users' Inputs Storage (210), of the Group Initiating User (100) and other Group Users (110, 120); the Recommendation Engine (10) selects an individual set of recommendations, from a Content Storage (220), for each of the group members. Meshulam et al. [para. 0033-0034, 0040-0043]. … a Recommendation Selection Module (30) of an exemplary system for generating and providing content recommendations to match the tastes and preferences of a group of users … comprising: … a Previous Items Similarity Calculator (330) for referencing a Previous Recommendations Log (331) database and estimating the similarity level of a given content item to content items selected for the same.  Meshulam et al. [para. 0038-0039, 0066-0067]); 
and a decision builder process that includes: receiving a decision outline from an initiator via a client device, wherein the decision outline specifies at least one required decision point; (… a recommendation request for a group of 2 users is received (1500). User A taste profile includes 2 tastes: A1: Twists and Turns, Mind Bending, Uncover Truth; A2: Special Effects, Stylized, Master Villain; User A is the group recommendation request initiator. Meshulam et al. [para. 0035-0039, 0049-0053; Fig. 1C, 2C, 3A]);
outputting designated content items to the initiator capable of fulfilling the required decision point, wherein the designated content items are compiled based on interest matches made by the interest discovery process; (… the Recommendation Engine may generate the individual content recommendation sets based on: (1) content items in one or more functionally associated Content Storage databases; and (2) users inputs relating to: tastes, preferences, habits and/or feedback on previously consumed content items, in one or more functionally associated Users' Inputs Storage databases. Meshulam et al. [para. 0035-0039, 0049-0058; Fig. 1C, 2C, 3A-3C]);
Meshulam et al. fails to explicitly recite receiving a subset of the designated content items from the initiator and outputting the subset to at least one other group member; receiving from the at least one other group member a choice associated with the subset and determining whether a consensus is obtained by the group for the decision point.  Ioannidis et al. discloses these limitations. (… based on the information the organizer provides, the application subsequently provides her with suggestions for particular activities. … the application makes suggestions selected from this database that best fit the interests of the group. … The organizer may pick among these suggestions (for example, restaurants, movies, etc.) as possible options for her event's activity.  …   Subsequently, the process initiates an agreement phase, whereupon all participants express their preferences regarding the selected options. … the organizer may conclude the agreement phase by selecting the options with the highest votes, for example, and use the application to send a notification to all, or a subset of, the invitees. Ioannidis et al. [para. 0048-0053, 0068, 0072-0076; Fig. 3-5, 15-16]). It would have been obvious to one of ordinary skill in the art of event planning and  recommending multiple options to a group for forming an agreement before the effective filing date of the claimed invention to modify the event planning steps of Meshulam et al. to include receiving a subset of content items from the initiator and outputting the subset to at least one other group member, receiving a choice associated with the subset from a group member, and determining whether a consensus is obtained as taught by Ioannidis et al. for electronically recommending options to a group of users and forming a consensus agreement.  Ioannidis et al. [para. 0044]. 
Regarding Claim 2, Meshulam et al. and Ioannidis et al. combined disclose a system, wherein the interest discovery process further includes reporting interest matches to group members via respective client devices. (Members of the pertinent group of users may be accordingly presented, for example over a Group Recommendation Content Output Device, with data indicative of the direct match rate between content items recommended to their entire group and their own individual profile/characteristics.  Meshulam et al. [para. 0009, 0027-0029 (transmission or display devices), 0041-0043; Fig. 1A, D-E]).
Regarding Claim 3, Meshulam et al. and Ioannidis et al. combined disclose a system, further including requesting confirmation of the decision outline from other members of the group. Ioannidis et al. discloses this limitation. (…  the friends receiving a notification may access an interface allowing them to express their agreement or their preferences for the options selected by the organizer. Ioannidis et al. [para. 0052]. … After the administrator decides among several choices, each member may receive an invitation to the event with a list of choices. In an exemplary embodiment of the application, the organizer, or any of the invited friends, may choose to add more options in the voting process. Ioannidis et al. [para. 0074]).  It would have been obvious to one of ordinary skill in the art of event planning and  recommending multiple options to a group for forming an agreement before the effective filing date of the claimed invention to modify the event planning steps of Meshulam et al. to include requesting confirmation of the decision outline from other members of the group as taught by Ioannidis et al. for electronically recommending options to a group of users and forming a consensus agreement.  Ioannidis et al. [para. 0044].

Regarding Claim 5, Meshulam et al. and Ioannidis et al. combined disclose a system, wherein the designated content items outputted to the initiator include: curated content items in which an interest match was detected for all members of the group; (In FIG. 1E there is shown, in accordance with some embodiments of the present invention, an exemplary system for generating and providing content recommendations to match the tastes and preferences of a group of users.  Meshulam et al. [para. 0019, 0055; Fig. 1E, 3B]);
Meshulam et al. fails to explicitly disclose curated content items in which at least one group member responded with an interest; curated content items in which no group members responded; and content items not presented by the interest discovery process and un-vetted by a content processing system. Ioannidis et al. discloses these limitations. (… the process initiates an agreement phase, whereupon all participants express their preferences regarding the selected options. … the organizer may conclude the agreement phase by selecting the options with the highest votes, for example, and use the application to send a notification to all, or a subset of, the invitees. … In an exemplary embodiment of the application, the organizer, or any of the invited friends, may choose to add more options in the voting process. … as shown in FIG. 6. In particular, the application may choose to show information to the user about each option including, but not limited to, who among the group has presently voted for it and how they have voted regarding similar events in the past.  Ioannidis et al. [para. 0052-0055, 0081; Fig. 6]).  It would have been obvious to one of ordinary skill in the art of event planning and  recommending multiple options to a group for forming an agreement before the effective filing date of the claimed invention to modify the event planning steps of Meshulam et al. to include curated content items in which at least one group member responded with an interest; curated content items in which no group members responded; and content items not presented by the interest discovery process and un-vetted by a content processing system as taught by Ioannidis et al. for electronically recommending options to a group of users and forming a consensus agreement.  Ioannidis et al. [para. 0044].
Regarding Claim 6, Meshulam et al. and Ioannidis et al. combined disclose a system, wherein the decision builder system includes retrieves or builds a group profile for the group, wherein the group profile tracks prior decisions of the group, overlapping interests of the group and prior decision implementation details for the group. (… a computerized recommendation system for generating and providing content recommendations to match the tastes and preferences of a group of users, wherein the system includes: (1) a Profile Engine for generating two or more individual user profiles for each of the members in the user group; (2) a Profile Aggregation Module for adding and combining the individual user profiles into a merged group profile.  Meshulam et al. [para. 0010-0012]. … Engine may generate the individual content recommendation sets based on: (1) content items in one or more functionally associated Content Storage databases; and (2) users inputs relating to: tastes, preferences, habits and/or feedback on previously consumed content items.  … an Item-User Relevancy Level Calculator for estimating how relevant is a given content item to at least some of the members in the user group; (3) a Previous Items Similarity Calculator for referencing a Previous Recommendations Log database and estimating the similarity level of a given content item to content items selected for the same, and/or a partially overlapping, group(s) in previous rounds of selection; (4) a Direct User Input Analyzer for processing and considering explicit and/or implicit inputs, of at least some of the members in the user group, relating to a given content item. Meshulam et al. [para. 0037-0039]). 
Regarding Claim 7, Meshulam et al. and Ioannidis et al. combined disclose a system, wherein the choice associated with the subset from the at least one other group member includes one of: a single selection from the subset; multiple selections from the subset; and no selections from the subset. Ioannidis et al. discloses this limitation. (… the friends receiving a notification may access an interface allowing them to express their agreement or their preferences for the options selected by the organizer. Expressing their preferences may comprise rating the options, for example, on a scale from 1 to 5, or simply providing binary feedback (such as, like or dislike), as shown in FIG. 5. … the application may choose to show information to the user about each option including, but not limited to, who among the group has presently voted.  Ioannidis et al. [para. 0052-0055; Fig. 5-6]). It would have been obvious to one of ordinary skill in the art of event planning and  recommending multiple options to a group for forming an agreement before the effective filing date of the claimed invention to modify the event planning steps of Meshulam et al. to include the choice associated with the subset from the at least one other group member includes one of: a single selection from the subset; multiple selections from the subset; and no selections from the subset as taught by Ioannidis et al. for electronically recommending options to a group of users and forming a consensus agreement.  Ioannidis et al. [para. 0044].
Regarding Claim 8, Meshulam et al. and Ioannidis et al. combined disclose a system, wherein the consensus is obtained when all members of the group agree to a single selection. Ioannidis et al. discloses this limitation.  (At any point in the process, the organizer may conclude the agreement phase by selecting the options with the highest votes, for example, and use the application to send a notification to all, or a subset of, the invitees. The agreement phase may conclude in a variety of other ways. Ioannidis et al. [para. 0053; Fig. 16]). It would have been obvious to one of ordinary skill in the art of event planning and  recommending multiple options to a group for forming an agreement before the effective filing date of the claimed invention to modify the event planning steps of Meshulam et al. to include consensus is obtained when all members of the group agree to a single selection as taught by Ioannidis et al. for electronically recommending options to a group of users and forming a consensus agreement.  Ioannidis et al. [para. 0044].
Regarding Claim 11, Meshulam et al. discloses a computer program product stored on a non-transitory computer readable medium, which when executed by a computing system having a processor and a memory, facilitates a group decision making process, the program product comprising: a first graphical user interface (GUI) for discovering user interests that includes a method of: displaying curated content items; receiving user input responses, wherein each response is indicative of an interest in a displayed content item; and a second GUI that facilitates a decision making process for a group of users by an initiator (Embodiments of the present invention may include apparatuses for performing the operations herein. Such apparatus may be specially constructed for the desired purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium.  Meshulam et al. [para. 0028]. … The Recommendation Selection Module (30) in this example, provides to a Content Output Device(s) (50) of the group users--along with the selected content recommendation result set that may comprise the actual recommended content items.  … Members of the pertinent group of users (100, 110, 120) are accordingly presented with data. Meshulam et al. [para. 0043-0044; see also para. 0027-0029 (display devices)]);
and a second GUI that facilitates a decision making process for a group of users by an initiator that includes a method of: generating a decision outline in response to user selectable inputs, wherein the decision outline specifies at least one required decision point; displaying designated content items capable of fulfilling the required decision point, wherein the designated content items are compiled based on interest matches between the initiator and at least one other group member;  (The Recommendation Engine (10) receives a recommendation request initiated by a Group Initiating User (100). Based on user inputs, from a Users' Inputs Storage (210), of the Group Initiating User (100) and other Group Users (110, 120); the Recommendation Engine (10) selects an individual set of recommendations, from a Content Storage (220), for each of the group members. Meshulam et al. [para. 0033-0034, 0040-0043]. … a recommendation request for a group of 2 users is received (1500). User A taste profile includes 2 tastes … User A is the group recommendation request initiator. Meshulam et al. [para. 0035-0039, 0049-0058; Fig. 1C, 2C, 3A-3C] … a Recommendation Selection Module (30) of an exemplary system for generating and providing content recommendations to match the tastes and preferences of a group of users … comprising: … a Previous Items Similarity Calculator (330) for referencing a Previous Recommendations Log (331) database and estimating the similarity level of a given content item to content items selected for the same.  Meshulam et al. [para. 0035-0039, 0066-0067]); 
Meshulam et al. fails to explicitly disclose a method of outputting the responses to a remote server; collecting user input selections from the designated content items that form a subset of designated content items, and forwarding the subset to the server for dissemination to the at least one other group member; and receiving, via the server, a choice from the subset made by the at least one other group member, indicating a consensus for the decision point. Ioannidis et al. discloses these limitations. (Implementations of the various processes and features described herein can be embodied in a variety of different equipment or applications. Examples of such equipment include a web server, a laptop, a personal computer, a cell phone, a PDA, and other communication devices Ioannidis et al. [para. 0090]. … based on the information the organizer provides, the application subsequently provides her with suggestions for particular activities. … the application makes suggestions selected from this database that best fit the interests of the group. … The organizer may pick among these suggestions (for example, restaurants, movies, etc.) as possible options for her event's activity.  …   Subsequently, the process initiates an agreement phase, whereupon all participants express their preferences regarding the selected options. … the organizer may conclude the agreement phase by selecting the options with the highest votes, for example, and use the application to send a notification to all, or a subset of, the invitees. Ioannidis et al. [para. 0048-0053, 0068, 0072-0076; Fig. 3-5, 15-16]). It would have been obvious to one of ordinary skill in the art of event planning and  recommending multiple options to a group for forming an agreement before the effective filing date of the claimed invention to modify the event planning steps of Meshulam et al. to include outputting the responses to a remote server; collecting user input selections from the designated content items that form a subset of designated content items, and forwarding the subset to the server for dissemination to the at least one other group member; and receiving, via the server, a choice from the subset made by the at least one other group member, indicating a consensus for the decision point as taught by Ioannidis et al. for electronically recommending options to a group of users and forming a consensus agreement.  Ioannidis et al. [para. 0044].
Regarding Claim 16, Meshulam et al. and Ioannidis et al. combined disclose a computer program product, further comprising interface elements for facilitating implementation of a decision, including at least one of a task manager, a map interface, and a third party point of sale interface. Ioannidis et al. discloses this limitation. (The principles provide an online service to help the group find out which movie to watch, which theater to attend, times to watch movies, where to sit in the theater, and how to pay as a group. …This framework integrates smoothly with ticketing websites, therefore once the group finalizes their decision about the content, they can choose seats and buy tickets together. … FIG. 17 shows an embodiment of an example screen of the digital seat map of a theater for a movie, where a first color/shading of seats represents the available seats, a second color/shading of seats represents those occupied by others. A third color/shading of seats represents those chosen by the group.  Ioannidis et al. [para. 0070-0076; Fig. 17]). It would have been obvious to one of ordinary skill in the art of event planning and  recommending multiple options to a group for forming an agreement before the effective filing date of the claimed invention to modify the event planning steps of Meshulam et al. to include interface elements for facilitating implementation of a decision, including at least one of a task manager, a map interface, and a third party point of sale interface as taught by Ioannidis et al. for electronically recommending options to a group of users and forming a consensus agreement.  Ioannidis et al. [para. 0044].
Regarding Claim 18, Meshulam et al. and Ioannidis et al. combined  disclose a computer program product, further comprising a feedback system for collecting user feedback associated with the decision point. (According to some embodiments of the present invention, the Recommendation Selection Module, as part of selecting at least a subset of the content items in the aggregated recommendation set, may utilize one or more of the following components: … a Direct User Input Analyzer for processing and considering explicit and/or implicit inputs, of at least some of the members in the user group, relating to a given content item.  Meshulam et al. [para. 0007, 0033-0034]. … According to some embodiments of the present invention, the Recommendation Engine may generate the individual content recommendation sets based on: (1) content items in one or more functionally associated Content Storage databases; and (2) users inputs relating to: tastes, preferences, habits and/or feedback on previously consumed content items).  Meshulam et al. [para. 0037]).
Regarding Claim 19, Meshulam et al. and Ioannidis et al. combined disclose a computer program product, further comprising a messaging interface for communication with group members.  Ioannidis et al. discloses this limitation. (… the system requests the preferences of a group of invitees, which may have been specified by an organizer for the movie event. The preferences may be requested through online polling, discussion forums, chats, etc.  Ioannidis et al. [para. 0081]). It would have been obvious to one of ordinary skill in the art of event planning and  recommending multiple options to a group for forming an agreement before the effective filing date of the claimed invention to modify the event planning steps of Meshulam et al. to include a messaging interface for communication with group members as taught by Ioannidis et al. for electronically recommending options to a group of users and forming a consensus agreement.  Ioannidis et al. [para. 0044].
Regarding Claim 20, Meshulam et al. and Ioannidis et al. combined disclose a computer program product, further comprising a group profile interface for viewing information associated with the group. (… a Profile Aggregation Module for adding and combining the individual user profiles into a merged group profile. Meshulam et al. [para. 0010-0011, 0027-0029, 0046-0047, 0049-0051; Fig. 2A, C]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meshulam et al. (US 2013/0238710) in view of Ioannidis et al. (US 2015/0339596), and in further view of Ickman et al. (US 2016/0140512). 
Regarding Claim 4, While Ioannidis et al. discloses an interface for providing event information (Ioannidis et al. [para. 0049; Fig. 2), Meshulam et al. and Ioannidis et al. combined fail to explicitly disclose a system, wherein the decision outline is created from a template for a selected topic. Ickman et al. discloses this limitation. (FIG. 2 presents an exemplary scenario 30 featuring a social network 12 that facilitates the creation of an event plan 34 among a set of users.  Ickman et al. [para. 0026-0029; Fig. 2-3]. … FIG. 6 presents an exemplary scenario 100 featuring event plan templates 102 that may be used to facilitate the creation of event plans 34 of particular event types.  In this exemplary scenario 100, a device stores a set of event plan templates 102 for various event types, such as a restaurant dinner, a trip to a movie theater, and a party. Each event plan template 102 includes a set of event plan details 104 that are suitable for events of the corresponding event type. When a user 14 creates an event plan 34, the user 14 may specify an event type, and the device may select the corresponding event plan template 102 from which the event plan 34 may be created.  Ickman et al. [para. 0037; Fig. 6]).  It would have been obvious to one of ordinary skill in the art of event planning and template design before the effective filing date of the claimed invention to modify the step for receiving a decision outline of Meshulam et al. and Ioannidis et al. combined to include the event type template taught by Ickman et al. to provide a suitable set of event plan details for an event plan of a particular event type.  Ickman et al. [para. 0037]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meshulam et al. (US 2013/0238710) in view of Ioannidis et al. (US 2015/0339596), and in further view of Shekhar et al. (US 2018/0213284). 
Regarding Claim 9, Meshulam et al. and Ioannidis et al. combined fail to explicitly disclose a system, wherein, in response to a determination that no consensus is obtained, iteratively presenting members with updated content items choices and obtaining selections until a consensus is reached. Shekhar et al. discloses this limitation. (… embodiments enable the users, at least a portion of whom may be remote users, to collaboratively participate in an on-going and real-time dialog about the group recommendation and the set of available content, as a whole. Based on the ongoing dialog, the group recommendation is iteratively updated. Shekhar et al. [para. 0020]. … Based on the dialog, … the group recommendation is iteratively updated based on the changing moods and/or preferences of the users, as indicated by the dialog. As a group recommendation is updated, the VA iteratively provides the updated group recommendation to each user. Shekhar et al. [para. 0024-0026, 0064-0065]).  It would have been obvious to one of ordinary skill in the art of event planning and template design before the effective filing date of the claimed invention to modify the step for obtaining a consensus of Meshulam et al. and Ioannidis et al. combined to include iteratively presenting members with updated content items choices and obtaining selections until a consensus is reached as taught by Shekhar et al. to  enable a socially collaborative platform that catalyzes a group consensus regarding which content to consume.  Shekhar et al. [para. 0026].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meshulam et al. (US 2013/0238710) in view of Ioannidis et al. (US 2015/0339596), and in further view of  O’Malley (US 2016/0065637).
Regarding Claim 10, Meshulam et al. and Ioannidis et al. combined disclose a system, further comprising a process for managing implementation of a decision point including: providing third party services via an application programming interface; (The principles provide an online service to help the group find out which movie to watch, which theater to attend, times to watch movies, where to sit in the theater, and how to pay as a group. …This framework integrates smoothly with ticketing websites, therefore once the group finalizes their decision about the content, they can choose seats and buy tickets together.  Ioannidis et al. [para. 0070; Fig. 17]); suggesting alternatives when a decision point becomes unavailable; (the organizer, or any of the invited friends, may choose to add more options in the voting process. Ioannidis et al. [para. 0054]); and collecting feedback. (Expressing their preferences may comprise rating the options, for example, on a scale from 1 to 5, or simply providing binary feedback (such as, like or dislike), as shown in FIG. 5. Ioannidis et al. [para. 0052]). It would have been obvious to one of ordinary skill in the art of event planning and  recommending multiple options to a group for forming an agreement before the effective filing date of the claimed invention to modify the event planning steps of Meshulam et al. to include the recited steps for managing implementation of a decision point as taught by Ioannidis et al. for electronically recommending options to a group of users and forming a consensus agreement.  Ioannidis et al. [para. 0044].
Meshulam et al. and Ioannidis et al. combined fail to explicitly recite steps for tracking tasks associated with the decision point. O’Malley discloses this limitation. (In various non-limiting embodiments, a “Manage Event-Lists” 708 function, as illustrated, indicates zero (0) Event-List created/existing, where the participant/user 46 may select this touchscreen button, which “Tracks and notifies you [the user] and others on events and task progress (e.g. family/friend/work)” (and more) as depicted on the button. O’Malley [para. 0080-0081, 0098, 0125, 0179-0180, 0189; Fig. 2, 12, 24a-c, 25a]). It would have been obvious to one of ordinary skill in the art of event planning and template design before the effective filing date of the claimed invention to modify the step for obtaining a consensus of Meshulam et al. and Ioannidis et al. combined to include managing implementation of a decision point by tracking tasks associated with the decision point as taught by O’Malley to provide event details that can be viewed, entered, modified, and/or the like, along with providing event management options.  O’Malley [para. 0037].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Meshulam et al. (US 2013/0238710) in view of Ioannidis et al. (US 2015/0339596), and in further view of Lentzitzky et al. (US 2019/0200098).
Regarding Claim 12, Meshulam et al. and Ioannidis et al. combined fail to explicitly disclose a computer program product, wherein the curated content items are presented in a sequential manner such that only one curated content item is displayed at a time.  Lentzitzky et al. discloses this limitation. ( the proposed solution may also be used when the recommended sequence contains content units that do not have a natural ending time, such as news items including only text. In such case the system may use a default time interval (e.g. one minute), and display each content unit for that time interval before automatically switching to the next content unit in the sequence. Lentzitzky et al. [para. 0082-0086, 0107, 0128; Fig. 2, 7]).  It would have been obvious to one of ordinary skill in the art of event planning and template design before the effective filing date of the claimed invention to modify the step for obtaining a consensus of Meshulam et al. and Ioannidis et al. combined to include the curated content items are presented in a sequential manner such that only one curated content item is displayed at a time as taught by Lentzitzky et al. for a recommendations system that provides at least one recommendation that, when selected, results in the user immediately watching in a continuous way a sequence of content units that includes multiple content units. Lentzitzky et al. [para. 0079]. 
Regarding Claim 15, Meshulam et al., Ioannidis et al., and Lentzitzky et al. combined disclose a computer program product, wherein designated content items capable of fulfilling the required decision point are displayed by the second GUI as a scrollable list, such that multiple content items are viewable in the second GUI. Ioannidis et al. discloses this limitation. (Interface with scroll bar.  Ioannidis et al. [para. 0050-0052; Fig. 3, 4]). It would have been obvious to one of ordinary skill in the art of event planning and  recommending multiple options to a group for forming an agreement before the effective filing date of the claimed invention to modify the event planning steps of Meshulam et al. and Lentzitzky et al. combined to include an interface for wherein designated content items capable of fulfilling the required decision point are displayed by the second GUI as a scrollable list as taught by Ioannidis et al. for electronically recommending options to a group of users and forming a consensus agreement.  Ioannidis et al. [para. 0044].

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meshulam et al. (US 2013/0238710) in view of Ioannidis et al. (US 2015/0339596), and in further view of Lentzitzky et al. (US 2019/0200098) and Tu (US 2018/0108076).
Regarding Claim 13, Meshulam et al., Ioannidis et al., and Lentzitzky et al. combined fail to explicitly disclose a computer program product, wherein the user input responses made in the first GUI are inputted via a swipe left/swipe right action. Tu discloses this limitation. (As shown in FIG. 13 for an example embodiment, the user can use a gesture within the on-screen interactive order display region 662 to invoke an order completion action or to submit an order for payment or settlement or otherwise advance the order for further processing. For example, this gesture can include the use of two or more fingers in a swiping action within the on-screen interactive order display region 662. … As a result of either a two-finger right swipe or two-finger left swipe gesture within the on-screen interactive order display region 662, the user interface 606 will automatically present a pop-up display area 674 (see FIG. 13) to provide a region for presenting additional information for the user related to the invoked action and/or to accept additional user inputs related to the invoked action. The pop-up display area 674 will typically overlay and obscure at least a portion of the display screen and other user interface regions.  Tu [para. 0058-0059]).  It would have been obvious to one of ordinary skill in the art of event planning and receiving user response input before the effective filing date of the claimed invention to modify the user selection steps of Meshulam et al., Ioannidis et al., and Lentzitzky et al. combined to include user input responses made in the first GUI are inputted via a swipe left/swipe right action as taught by Tu in order to provide a minimal user input mechanism. Tu [para. 0058]. 
Regarding Claim 14, Meshulam et al., Ioannidis et al., and Lentzitzky et al. combined fail to explicitly disclose a computer program product, wherein the first GUI further includes displaying supplemental information about a displayed curated content item in response to a swipe up action.  Tu discloses this limitation. (As shown in FIG. 13 for an example embodiment, the user can use a gesture within the on-screen interactive order display region 662 to invoke an order completion action or to submit an order for payment or settlement or otherwise advance the order for further processing. For example, this gesture can include the use of two or more fingers in a swiping action within the on-screen interactive order display region 662. … Additionally, the user can use one or two fingers in a vertical swiping gesture.  Tu [para. 0058-0059]).  It would have been obvious to one of ordinary skill in the art of event planning and receiving user response input before the effective filing date of the claimed invention to modify the user selection steps of Meshulam et al., Ioannidis et al., and Lentzitzky et al. combined to include user input responses made in the first GUI are inputted via a swipe left/swipe right action as taught by Tu in order to provide a minimal user input mechanism. Tu [para. 0058]. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Meshulam et al. (US 2013/0238710) in view of Ioannidis et al. (US 2015/0339596), and in further view of Chakra et  al. (US 2016/0196314).
Regarding Claim 17, Meshulam et al. and Ioannidis et al. combined fail to explicitly disclose a computer program product, further comprising a suggestion system that suggests alternatives when the decision point becomes unavailable after being finalized. Chakra et al. discloses this limitation. (Modules of the proxy server may interact with group members' requests for items of the content, responses to the requests, network sources, information about the group, and the references to the content to provide alternative content when the requested item is unavailable.  Chakra et al. [para. 0008]). It would have been obvious to one of ordinary skill in the art of event planning and receiving user response input before the effective filing date of the claimed invention to modify the user selection steps of Meshulam et al. and Ioannidis et al. combined to include a suggestion system that suggests alternatives when the decision point becomes unavailable after being finalized as taught by Chakra et al. for  providing alternative content when referenced content is no longer available.  Chakra et al. [para. 0002].
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Burka (US 2014/0278676) -  the event planning system may generate a Web page including the stored event details and send an Email message to associated invitees with a link to the Web page.  . In an embodiment, the featured activities block may display a predefined number or subset of activities. In another embodiment, the featured activities block may display a predefined number or subset of activities with the rest being available for viewing via a scroll bar.  Completion may correspond to a decision having been made about an aspect of the event or simply that there is at least one proposal regarding that particular category. Different progress indicators are possible as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623